PHILLIPS, Judge.
The sole exception brought forward and argued in defendant’s brief is as follows:
The defendant Royal Crown Bottling Company, Inc., assigns as error:
1. The Court entering judgment in favor of the plaintiffs against the defendant Royal Crown Bottling Company, Inc., pursuant to Rule 41 of the North Carolina Rules of Civil Procedure, which is Plaintiffs’ Exception No. 1 (No. 1) (R pp 44-50).
Despite the irrelevant reference to Rule 41, this is no more than an exception to the judgment. As such it raises only two questions of law: (1) whether the facts found support the conclusions of law and the judgment, and (2) whether error appears on the face of the record. Moore v. Associated Brokers, Inc., 9 N.C. App. 436, 176 S.E. 2d 355 (1970); 1 Strong’s N.C. Index 3d Appeal and Error § 26 (1976). It does not question the sufficiency of the evidence to support the findings of fact or the verdict. Russell v. Taylor, 37 N.C. App. 520, 246 S.E. 2d 569 (1978); Lea v. Bridgeman, 228 N.C. 565, 46 S.E. 2d 555 (1948).
The findings of fact show that defendant’s truck damaged the property of each of the plaintiffs in the amount of $1,000, and that when it did so it was being operated by its employee, acting within the course and scope of his employment. These findings and others amply support the verdict, and no error appears on the face of the record.
*202In making his exception, defendant may have intended to call in question the sufficiency of the evidence to support the judgment. But it makes no difference, since that question was answered by the previous appeal, when the Court ruled that plaintiffs’ evidence raised a jury question. Norman v. Royal Crown Bottling Company, Inc., 49 N.C. App. 661, 664, 272 S.E. 2d 355, 357 (1980).
No error.
Judges Hill and JOHNSON concur.